DETAILED ACTION
This communication is in response to the application filed on 1/24/20 and the preliminary amendment filed on 1/19/21. Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milton et al. (U.S. Pub. No. 2004/0205609) (“Milton”).

Regarding claim 1, Milton discloses [a] method in a computing device for automated dynamic document generation, comprising: (Milton, paragraph 5, teaches a method for formatting a publication (Milton also teaches a system comprising a processor and memory (see paragraph 16) and a computer readable medium storing instructions to perform the method (see paragraph 65) for the same purpose))
storing, in a memory of a document generator, (i) a common pool of objects each defining document content and having respective object identifiers, (Milton, paragraph 35, teaches content items with content type identifiers from the content database) (ii) a plurality of templates having respective template identifiers and containing respective template subsets of the object identifiers, and (Milton, paragraph 36, teaches respective content items specified in association with a sub-template; Milton, paragraph 37, teaches the sub-templates are named in the instance file) (iii) a plurality of master templates having respective master template identifiers and containing respective master template subsets of the object identifiers; (Milton, paragraph 36, teaches a template identifier associated with a template and 
at the document generator, establishing a connection to a data source; (Milton, paragraph 34, teaches the generation of a request in the client which is received by the dispatcher)
at the document generator, detecting document initiation data in the data source including a selected one of the template identifiers; (Milton, paragraph 34, teaches the request includes user information and one or more content request identifiers and other information as appropriate or necessary to the formation of a particular publication; Milton, paragraph 36, teaches the order factory processes the work order to produce an instance file that includes a template identifier)
responsive to the detection, retrieving a selected one of the master template identifiers associated with the selected template identifier; (Milton, paragraph 36, teaches instance file includes a template identifier; Milton, paragraph 37, teaches the layout engine examines the instance file and determines which template should be used for the document)
retrieving the template subset and the master template subset of objects corresponding to the selected template identifier and the selected master template identifier; and (Milton, paragraph 36, teaches instance file also includes content item information which includes information for each of the content items and also includes the respective content items specified in association with a sub-template; Milton, paragraph 37, teaches the layout engine also determines which content items to inset into the documents; 
generating a document according to the template subset and the master template subset of objects (Milton, paragraph 37, teaches that the layout engine uses the information in the instance file as well as additional information from the template database and content database to create the output file to send to the client).
Claims 9 and 17 are apparatus and CRM claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Milton discloses the invention of claim 1 as discussed above. Milton further discloses wherein at least one of the common pool of objects defines static document content (Milton, paragraph 25, teaches the content items include images and/or text).
Claim 10 is an apparatus claim corresponding to claim 2 and is similarly rejected.

Regarding claim 3, Milton discloses the invention of claim 1 as discussed above. Milton further discloses wherein at least one of the common pool of objects defines dynamic document content (Milton, paragraph 35, teaches the content items may comprise URIs, pointers, and/or file pathways).
Claim 11 is an apparatus claim corresponding to claim 3 and is similarly rejected.

Regarding claim 4, Milton discloses the invention of claim 3 as discussed above. Milton further discloses wherein the dynamic document content includes a reference to the data source (Milton, paragraph 35, teaches the content items may comprise URIs, pointers, and/or file pathways).
Claim 12 is an apparatus claim corresponding to claim 4 and is similarly rejected.

Regarding claim 5, Milton discloses the invention of claim 1 as discussed above. Milton further discloses storing, in the memory, a mapping of template identifiers to master template identifiers; (Milton, paragraph 26, teaches that the instance file includes call-outs or indications associated with the content items, and the templates with various sub-templates to be used)
wherein retrieving the selected master template identifier includes retrieving the selected master template identifier from the mapping according to the selected template identifier (Milton, paragraph 26, teaches the instance file is used to produce the publication output file).
Claim 13 is an apparatus claim corresponding to claim 5 and is similarly rejected.

Regarding claim 6, Milton discloses the invention of claim 1 as discussed above. Milton further discloses wherein the selected template further includes local object definitions (Milton, paragraph 36, teaches the content items are specified in association with a sub-template).
Claim 14 is an apparatus claim corresponding to claim 6 and is similarly rejected.

Milton discloses the invention of claim 1 as discussed above. Milton further discloses further comprising storing behavioral data defining at least one of a format for the document and a transmission mechanism for the document (Milton, paragraph 17, teaches the publication formatting logic is stored in the memory and is executable by the processor to generate a publication in digital form in a format that is recognizable by the presentation platform).
Claim 15 is an apparatus claim corresponding to claim 7 and is similarly rejected.

Regarding claim 8, Milton discloses the invention of claim 7 as discussed above. Milton further discloses responsive to generating the document, transmitting the document according to the transmission mechanism (Milton, paragraph 17, further teaches that the publication formatting logic receives the request for a particular publication and then generates the publication in the desired digital format that is transmitted to a presentation platform such as on the client).
Claim 16 is an apparatus claim corresponding to claim 8 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Powers (see PTO892) teaches automatic generation of correspondence via an email interface; Keith, JR (see PTO892) teaches a method for gathering, categorizing and parameterizing data; Carlson (see PTO892) teaches dynamic generation of schema information for data description languages; Rivas (see PTO892) teaches computer-implemented methods Seliutin (see PTO892) teaches method for generating multiple documents using a template and a data source; Ahuja (see PTO892) teaches providing a quote template; Fan (see PTO892) teaches a method of inserting objects into a PDF document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419.  The examiner can normally be reached on M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHID K KHAN/Examiner, Art Unit 2178